UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4533
MAURICIO MACK GILL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                            (CR-98-54)

                      Submitted: February 9, 2001

                       Decided: March 12, 2001

 Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Brett D. Lucas, GABRIEL & ASSOCIATES, P.C., Norfolk, Virginia,
for Appellant. Helen F. Fahey, United States Attorney, Darryl J.
Mitchell, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. GILL
                              OPINION

PER CURIAM:

   Mauricio Mack Gill appeals his conviction and sentence of 130
months after a jury found him guilty of possession of cocaine base
with intent to distribute and using and carrying a firearm in connec-
tion with drug trafficking in violation of 28 U.S.C. § 841(a)(1)
(1994), and 18 U.S.C.A. § 924(c)(1) (West 2000). We affirm.

   Gill was arrested following an investigatory traffic stop that led to
the discovery of over eleven grams of cocaine base, a pager, a cell
phone, an electronic scale and $2,452.90 in cash. Gill moved to sup-
press the evidence that resulted from the search following his arrest.
Our review of the record convinces us that the investigatory stop was
properly based on reasonable suspicion provided by a tip from an
informant known to the police officer and independent investigation
carried out by that officer. Adams v. Williams, 407 U.S. 143, 146-47
(1972).

   Our review of the record convinces us that there was sufficient evi-
dence to establish Gill’s guilt beyond a reasonable doubt of posses-
sion of cocaine base with the intent to distribute. The possession of
eleven grams of cocaine base is consistent with intent to distribute.
United States v. Lamarr, 75 F.3d 964, 973 (4th Cir. 1996) (5.72 grams
of crack is a quantity sufficient to support intent to distribute). Cou-
pled with the presence of a large sum of money, an electronic scale,
a pager and a cell phone, there was sufficient evidence for a rational
trier of fact to believe beyond a reasonable doubt that Gill possessed
cocaine base with the intent to distribute. United States v. Fisher, 912
F.2d 728, 730 (4th Cir. 1990) (finding that the presence of drug pack-
aging paraphernalia or quantity larger than needed for personal use
sufficient to convict).

   Finally Gill appeals the denial of his motion for a continuance to
obtain new counsel. We find that Gill’s motion was not timely, that
the court adequately allowed Gill an opportunity to present his com-
plaint about the counsel he had retained, and that there was sufficient
communication between Gill and his attorney so that an adequate
                       UNITED STATES v. GILL                      3
defense could be presented. See United States v. DeTemple, 162 F.3d
279, 288 (4th Cir. 1998).

  Accordingly, we affirm Gill’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED